Citation Nr: 0736553	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  06-19 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disability, 
claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to January 
1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

This case was the subject of a June 2007 hearing before the 
undersigned Veterans Law Judge.

Although the RO has reopened the claim for service connection 
for PTSD and denied entitlement on the merits, the Board must 
make its own determination as to whether new and material 
evidence has been received to reopen a claim.  That is, the 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of the 
finding of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Therefore, the issue has been characterized as 
noted on the title page.

In June 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing in Detroit, Michigan.  
At the hearing, the veteran submitted additional evidence 
along with a waiver of initial consideration by the RO.  
Thus, the Board will consider the additional evidence in 
conjunction with this appeal.

The veteran has received many diagnoses for mental illness 
over the years.  He may be receiving varying diagnoses for an 
ongoing chronic psychiatric disorder.  In other contexts, VA 
regulations acknowledge the difficulties presented by varying 
psychiatric diagnoses.  See 38 C.F.R. §§ 4.13 (effect of 
change in diagnosis) and 4.125 (diagnosis of mental 
disorders).   The Board is mindful in this case that the 
veteran's psychiatric clinical evaluation was normal at 
entrance into service, but abnormal at discharge from 
service.  The veteran should not be denied service connection 
for a psychiatric disability as a result of a lack of 
consensus or consistency over time as to the proper diagnosis 
or diagnoses for his psychiatric disability.  The issue on 
the title page of this decision has been phrased accordingly.

The Board reopens the veteran's claim below.  The reopened 
claim is addressed in the REMAND appended to this decision.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of April 1993 notification of an April 1993 
RO rating decision denying service connection for PTSD. 

2.  Since the April 1993 unappealed RO denial of the claim 
for service connection for PTSD, evidence was received that 
was not previously submitted to agency decisionmakers, 
relates to an unestablished fact necessary to substantiate 
the claim, and is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened; this evidence raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1993 RO determination that denied a claim for 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002).   

2.  Evidence received since the April 1993 RO rating decision 
denying service connection for PTSD, which was the last final 
denial with respect to this issue, is new and material; the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In the present case, the Board reopens the claim for the 
benefit sought on appeal.  Under these circumstances, which 
are only of benefit to the claim, there is no prejudice to 
the veteran in adjudicating the application to reopen without 
further discussion of the VCAA.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  
 
Claim Reopened

The veteran did not file a notice of disagreement within one 
year of an April 1993 letter notifying him of the unfavorable 
April 1993 RO rating determination denying entitlement to 
service connection for PTSD.  Thus, the decision became 
final, and is not subject to revision except on the receipt 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not apply.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994).

Briefly, at the time of the last final denial in April 1993, 
the evidence reflected the following:

An incomplete set of service medical records includes a June 
1970 pre-induction examination at which clinical evaluation 
of the veteran's psychiatric condition was found to be 
normal.  At his January 6, 1972, service discharge 
examination, clinical evaluation of the veteran's psychiatric 
examination was abnormal.  He was noted to have an occasional 
behavioral disorder, especially after drinking.  The 
reviewing physician summarized the veteran's condition as a 
"behavioral disorder-- unrelated to service [illegible] - 
Nightmares about RVN [i.e., Republic of Vietnam] 
experiences."  The report indicates that, at his own 
request, the veteran was to consult with a psychiatrist at 
VA.  A January 7, 1972, urine sample testing for drug abuse 
was negative.    

The veteran was discharged from service on January 10, 1972.

The veteran received inpatient treatment for 17 days in June 
and July 1983 at the Sheppard and Enoch Pratt Hospital in 
Baltimore, Maryland.  The discharge diagnoses were Axis I 
only: Major Depression, Single Episode, in remission; and 
Adjustment Disorder with mixed disturbance of emotions and 
conduct.  The hospital report includes the statement, "The 
patient has been treated in the past, particularly at the 
time when he returned from Vietnam, for what sounds like post 
traumatic stress disorder."  

A VA treatment record dated in approximately 1988 (the date 
is not clear) reflects a diagnosis of dysthymia.

From July 26, 1991, to August 13, 1991, the veteran received 
treatment at Springfield Hospital Center.  He was admitted 
seeking treatment for depression.  Diagnoses during 
hospitalization included major depression, recurrent, without 
psychotic features; dysthymia; alcohol dependence; and 
pathological gambling.   The final discharge diagnoses were 
bipolar disorder, mixed, unspecified; alcohol dependence; and 
pathological gambling.  At discharge, the veteran was advised 
to go to a VA hospital for further inpatient care.
 
From August 13, 1991, to August 27, 1991, the veteran was 
hospitalized at a VA Medical Center (VAMC), very likely in 
Baltimore, Maryland.  He sought treatment for anxiety and 
nightmares.  The discharge diagnosis was dysthymia and 
antisocial traits.  The hospital discharge summary concludes 
with the statement, "The patient is to be followed up at the 
Vet Center and the patient [is] planning to attend screening 
for the War Stress Recovery Group."

At a VA compensation examination in December 1992, the 
veteran was diagnosed as having an "emotionally unstable 
personality," and "post-traumatic stress disorder, 
extremely mild."  The examiner noted that the veteran looked 
very disturbed when recalling events that occurred in 
Vietnam, but the examiner did not note what those events 
were.  The veteran was noted to currently attend "a Vietnam 
Group and the Vet Center."

In April 1993, the RO denied the veteran's claim for service 
connection for PTSD for lack of a properly verified stressor.  
In its rating decision, the RO noted that the veteran had not 
responded to a PTSD development letter and that the service 
department had been unable to furnish complete service 
medical records.  As noted above, the veteran was notified of 
this decision in April 1993 and did not appeal.

Since the April 1993 RO rating decision, the veteran has 
received several psychiatric diagnosis, including PTSD, from 
private, VA, and Vet Center treatment providers.  He has 
alleged multiple stressors, but his claim continues to be 
denied for lack of a verified stressor.  The claimed 
stressors include witnessing badly injured servicemen 
undergoing surgery at a military hospital while he was being 
treated for a febrile illness (service medical records 
received from the veteran substantiate that the veteran was 
hospitalized for 5 days at an evacuation hospital in April 
1971); watching two Vietnamese teenagers being shot in the 
back of the head and feeling as though he could have 
prevented the incident; and, most recently alleged, 
witnessing the ambush of a friend and fellow service-man, 
J.B., in March 1971.  A June 2006 printout from 
www.honoredmps.org shows a picture of J.B., indicates that he 
was a military policeman (like the veteran) in the veteran's 
unit, and states that he was "[k]illed in action during an 
ambush of a convoy on March 26th, 1971."  The veteran spoke 
at length of this incident at his June 2007 Board hearing.  
The veteran's representative elaborated that there were many 
other Vietnam experiences that the veteran had identified 
that had not been verified.  See June 2007 Board Hearing 
Transcript (Tr.) at 12-13.

For purposes of reopening the claim, this newly received 
evidence is presumed credible.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Since the veteran's claim was 
previously denied for lack of a properly verified stressor, 
and the veteran has now alleged multiple stressors, with 
significant evidence to support at least one of them, the 
Board finds that the newly received evidence was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, reopening of the 
claim for service connection for PTSD is warranted.


ORDER

New and material evidence has been received.  The claim for 
service connection for PTSD is reopened.


REMAND

The veteran has alleged witnessing the death of a friend and 
fellow serviceman, J.B., in March 1971.  Information from the 
Internet appears to support his allegation.  The RO should 
seek assistance from the service department in verifying this 
claimed stressor, and any other claimed stressor that upon 
further development appears capable of substantiation.
Additionally, the Board notes that the record contains 
service medical records of an inpatient hospitalization for a 
febrile illness in April 1971, at an evacuation hospital.  
The records were apparently received from the veteran.  Since 
the service department has had problems locating his records, 
the veteran should be requested to submit copies of all 
additional service medical records and service department 
records in his possession.

The service medical records received from the service 
department consist of only 5 pages, and indicate that at 
discharge from service clinical evaluation of the veteran was 
abnormal, and that he was having nightmares of his 
experiences in the Republic of Vietnam.  Also, the service 
personnel records received are highly incomplete, consisting 
only of a DD Form 214 and two pages of orders.  Any such 
records not yet received may be helpful for substantiating 
claimed stressors and documenting psychiatric problems during 
service.  Accordingly, the Board finds that further efforts 
to obtain the service medical records and service personnel 
records from the service department are warranted.  See 38 
U.S.C.A. § 5103A(c).

The veteran's January 1972 service discharge examination 
indicates that he was to seek VA psychiatric treatment at 
discharge from service, and a July 1983 record of treatment 
at Sheppard and Enoch Pratt Hospital in Baltimore, Maryland, 
states that "the patient has been treated in the past, 
particularly at the time when he returned from Vietnam, for 
what sounds like post traumatic stress disorder."  The RO 
should attempt to ascertain at which VA or other facility the 
veteran was treated at discharge from service and obtain 
those records of treatment.

A VA hospital summary for a period of hospitalization in 
August 1991 indicates that the veteran was admitted seeking 
treatment for anxiety and nightmares.  He was also noted to 
have had nightmares, specifically about his Vietnam 
experiences, in the report of his January 1972 service 
discharge examination.  The full records of the August 1991 
hospitalization may indicate the nature of the veteran's 
nightmares and provide evidence as to what in hindsight may 
be considered PTSD stressors.  Accordingly, the full records 
of the August 1991 VA hospitalization should be sought.  See 
38 C.F.R. §§ 5103A(b)(1) & (b)(3).

The discharge summary of hospitalization from August 13, 
1991, to August 27, 1991, at a VA Medical Center (VAMC), 
states that "[t]he patient is to be followed up at the Vet 
Center and the patient [is] planning to attend screening for 
the War Stress Recovery Group."  At a VA compensation 
examination in December 1992, the veteran was noted to 
currently attend "a Vietnam Group and the Vet Center."  The 
RO should seek records of treatment from the Vet Center, 
apparently in or near Baltimore, Maryland, from approximately 
August 1991 through at least December 1992.

As noted above, the veteran has received many diagnoses for 
mental illness over the years; from a layman's perspective, 
he may be receiving varying diagnoses for a chronic 
psychiatric disorder.  The service medical records indicate 
that his psychiatric condition was evaluated as normal at 
entrance into service, but abnormal at discharge from 
service.  He has required psychiatric treatment on many 
occasions since service, and apparently also at discharge 
from service.  However, the medical evidence currently of 
record is not sufficient to make a determination on the 
merits of the veteran's claim.  Accordingly, a VA examination 
and opinion is required for a determination on the merits of 
the reopened claim.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to provide specific 
details about the stressful events he 
claims to have experienced while serving in 
Vietnam.  In this regard, the veteran 
should be asked to provide, as precisely as 
possible, the precise dates and places of 
each claimed stressful event, as well as 
his unit assignment at the time of each 
claimed stressor.  The veteran should be 
advised that this information is vital to 
his claim and that failure to provide the 
requested information may result in denial 
of the claim.

2.  Contact all appropriate service records 
depositories to obtain any additional 
service medical records and service 
personnel records that may be available.  

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  In this context, 
the service department must either provide 
the requested records, or it must provide 
for the record a statement indicating why 
it is reasonably certain that such records 
do not exist or that further efforts to 
obtain these records would be futile.  38 
U.S.C.A. § 5103A(b)(3).

3.  Request the veteran to submit copies 
of all service medical records and service 
department records in his possession.

4.  Request the veteran to identify all 
records of VA and non-VA health care 
providers who have treated his psychiatric 
disability from the date of his discharge 
from service forward.  After obtaining any 
appropriate releases, the RO should obtain 
records from each health care provider the 
veteran identifies.  The veteran should also 
be advised that with respect to private 
medical evidence he may alternatively obtain 
the records on his own and submit them to 
the RO.
  
The records sought should include records 
of VA or other psychiatric treatment 
shortly after discharge from service (see 
service discharge examination report dated 
in January 1972 and report of 
hospitalization in July 1983 at Sheppard 
and Enoch Pratt Hospital in Baltimore, 
Maryland).  If the RO cannot ascertain the 
facility at which the veteran received 
treatment after his discharge from service, 
it should request this information from the 
veteran.

The records sought should also include the 
full records of a VA hospitalization in 
August 1991, for which veteran was admitted 
seeking treatment for anxiety and 
nightmares, to include nurses notes and 
progress notes.  The discharge summary for 
this period of hospitalization is already 
associated with the claims file.

The RO should seek records of treatment from 
the Vet Center, apparently in or near 
Baltimore, Maryland, from approximately 
August 1991 through at least December 1992.  
If necessary, the RO should request the 
veteran to identify the Vet Center he 
attended during that time frame and obtain 
any necessary release.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  In this context, 
the federal department or agency must 
either provide the requested records, or it 
must provide for the record a statement 
indicating why it is reasonably certain 
that such records do not exist or that 
further efforts to obtain these records 
would be futile.  38 U.S.C.A. § 
5103A(b)(3).

5.  Thereafter, the information regarding 
the veteran's service (including copies of 
his service personnel records, a listing of 
claimed stressors, and any other records 
relevant to the PTSD claim) should then be 
forwarded to JSRRC and that organization 
should be requested to investigate and 
attempt to verify the alleged incidents.  
The veteran must be notified that the 
accuracy of his information is vital for 
verifying his claimed stressors.

The stressors for which verification is 
sought must include the death of J.B., in 
March 1971.  A printout from 
www.honoredmps.org describing the death of 
J.B. is associated with the claims file.

6.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination for the purpose of determining 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the veteran has a current 
psychiatric disability that began during 
service or is related to some incident of 
service.

The RO should inform the examiner of any 
claimed in-service PTSD stressor incident 
deemed to have been corroborated or 
verified.  See 38 C.F.R. § 3.304(f).  If no 
PTSD stressor has been corroborated or 
verified, the VA examiner should be so 
informed.

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the following:  1) a 
service discharge examination report 
indicating that the veteran's psychiatric 
condition was abnormal, that he was having 
nightmares about his experiences in Vietnam, 
and that he was to seek VA psychiatric 
treatment upon discharge from service; 2) a 
report of hospitalization in July 1983 at 
Sheppard and Enoch Pratt Hospital in 
Baltimore, Maryland, and also indicating 
that the veteran had received psychiatric 
treatment after his discharge from service 
"for what sounds like PTSD"; 3) records of 
a VA hospitalization in August 1991 at which 
the veteran sought treatment for anxiety and 
nightmares; and 4) a VA compensation 
examination in December 1992, at which the 
veteran was diagnosed as having an 
"emotionally unstable personality," and 
"post-traumatic stress disorder, extremely 
mild."  The examiner should additionally 
review subsequent records of psychiatric 
treatment, which include multiple diagnoses 
of PTSD as well as other psychiatric 
disorders.

If the examiner provides a diagnosis of 
PTSD, and the RO has provided a stressor or 
stressors that have been sufficiently 
corroborated or verified, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
veteran's PTSD symptoms are linked to any 
such in-service PTSD stressor.  See 38 
C.F.R. § 3.303(f).

If the examiner provides a diagnosis in 
addition to, or instead of, PTSD, the 
examiner should describe the nature of any 
resultant psychiatric disability and opine 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) any such current psychiatric 
disability began during service or was 
caused or aggravated (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) by any incident of 
service.  

The examiner is requested to provide a 
complete rationale for his opinion, as a 
matter of medical probability, based on his 
clinical experience, medical expertise, and 
established medical principals.  

7.  The RO should readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be provided a Supplemental Statement 
of the Case and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


